                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   THOMAS E. HIGGINSON,
For the Northern District of California




                                          11                  Plaintiff,                                    No. C 19-01647 WHA
    United States District Court




                                          12     v.
                                          13   ALTERNATIVE RECOVERY                                         ORDER TO SHOW CAUSE
                                               MANAGEMENT, INC.,
                                          14
                                                              Defendant.
                                          15                                                  /
                                          16
                                                      Thomas Higginson initiated this action against Alternative Recovery Management, Inc.
                                          17
                                               alleging violations of the Fair Debt Collection Practices Act and the Rosenthal Fair Debt
                                          18
                                               Collection Practices Act. This morning, an initial case management conference was held.
                                          19
                                               Theresia Sandhu made a “special appearance” on behalf of Sulaiman Law Group for plaintiff.
                                          20
                                               Plaintiff counsel of record failed to appear. Defendant counsel of record failed to appear.
                                          21
                                               Counsel of record must personally appear at the initial case management conference. “Special
                                          22
                                               appearances” are not permitted.
                                          23
                                                      Accordingly, by JULY 25, 2019 AT NOON, counsel for plaintiff and counsel for
                                          24
                                               defendant must SHOW CAUSE why this case should not be dismissed for lack of prosecution and
                                          25
                                               failure to appear. Counsel for plaintiff and counsel for defendant must also SHOW CAUSE why
                                          26
                                               they should not be referred to the Court’s Standing Committee on Professional Conduct for
                                          27
                                               their inexcusable absence.
                                          28
                                           1           A hearing on this order to SHOW CAUSE is hereby set for AUGUST 8 AT 11:00 A.M.
                                           2   Counsel of record for both parties must appear. Any reply briefs are due by AUGUST 1 AT
                                           3   NOON.

                                           4           IT IS SO ORDERED.
                                           5
                                           6   Dated: July 11, 2019.
                                                                                                 WILLIAM ALSUP
                                           7                                                     UNITED STATES DISTRICT JUDGE
                                           8
                                           9
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                             2
